DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
“the balloon” in both lines 7 and 8 should read “the first balloon”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 – 6, 8 – 13, and 15 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacher (U.S. 5,599,307) in view of Fischell (U.S. 2012/0271301), and in view of Beasley (U.S. 2016/0135879).
Regarding claim 1, Bacher teaches a method of treating a blood vessel (of the walls of any body vessel or cavity; the renal system, the liver system, the stomach, infection, tumors, ulcers, inflammation, disease, or blockages as discussed in Col. 6, lines 1 – 15, Figures 1 – 13), the method comprising: 
inserting a delivery catheter (10) to a treatment site in a blood vessel (Figures 3 and 4, Col. 13, lines 28 – 34), 
the delivery catheter comprising a first balloon (41) mounted near a distal end of a catheter shaft as shown in Figures 3 and 4, 
the catheter shaft comprising an infusion lumen (113) and an inflation lumen (112), the inflation lumen being in fluid communication with the first balloon as shown in Figure 8 and discussed in Col. 14, lines 32 – 38, 
a distal end of the infusion lumen terminating at one or more openings (openings 7 on balloon 43 as discussed in Col. 8, lines 47 – 49 and Col. 14, lines 32 – 38) distal to the balloon a shown in Figures 8 and 9; 
and inflating the first balloon (as shown in Figures 8 and 9 and discussed in Col. 12, lines 22 – 26), wherein after the first balloon inflation the distal end of the catheter shaft is approximately centered in the blood vessel (as shown in Figures 3, 4, 8, and 9); 
infusing a chemical formulation at the treatment site through the one or more openings (balloon wall 43a is formed of a porous material (i.e., very small or minute pinholes or openings 7 are disposed in wall surface 43a) through which a fluid (including, but not limited to, a slurry, a solution or a liquid) may be dispensed to form a fluid layer between balloon wall surface 43a and the inner surface of the membrane 43b. The fluid preferably will be dispensed after balloon 43 has been inflated and sufficient fluid pressure is supplied to balloon 43 so that fluid is forced through the pores of balloon wall 43a. The fluid pressure in the porous treatment balloon 43 prevents any liquid outside the balloon from entering treatment balloon 43 through the pores or pinholes, while at the same time the fluid pressure forces fluid to exit the treatment balloon 43 through the minute pores 7 as discussed in Col. 9, lines 43 – 57), 
deflating the first balloon (Col. 14, lines 34 – 36)
and withdrawing the delivery catheter from the blood vessel (Col. 14, lines 37 – 38).
Bacher further teaches that a marker, preferably viewable on an x-ray machine, is preferably placed on the membrane 43b when it is desired to place the membrane at a specific orientation with respect to the artery wall 2 (Col. 33 – 37).
However, Bacher does not teach a radiopaque marker on the catheter shaft distal to the balloon; and the chemical formulation comprising ethanol, or ethanol and water, or acetic acid and water, or an ethanol/water azeotrope, wherein the infusing of the chemical formulation is effective to injure or damage nerve tissue at the treatment site
	Fischell teaches a method of catheter treatment (Figure 10) similar to Bacher and the current application, further including that a radiopaque marker (73) on the catheter shaft distal to the balloon.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Fischell (the radiopaque on the distal end of the catheter shaft) with the method of Bacher in order to assist in visualizing the distal end of the catheter (paragraph [0106]).
Beasley teaches method of catheter treatment similar to the Bacher, Fischell, and the current application, further including that the chemical formulation comprising ethanol, or ethanol and water, or acetic acid and water, or an ethanol/water azeotrope, wherein the infusing of the chemical formulation is effective to injure or damage nerve tissue at the treatment site (The chemical, for example, can be guanethidine, ethanol, phenol, a neurotoxin, or another suitable agent selected to alter, damage, or disrupt nerves as discussed in paragraph [0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher and Fischell in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).

Regarding claim 3, Bacher teaches that the chemical formulation comprises a gas, vapor, liquid, solution, emulsion, or suspension of one or more ingredients (Conduit 111 located in catheter wall 107 serves to dispense a saline solution or other medication into chamber 50 through at least one opening 46 as discussed in Col. 10, lines 60 – 63; treatment balloon 43, which preferably has a porous outer wall 43a, is inflated with a liquid and/or gas fluid as discussed in Col. 14, lines 1 – 5).
Regarding claim 4, Bacher teaches that the temperature of the medication delivered can be controlled (The slurry, solution, medication or liquid provided to chamber 50 might be solidified, for example, by applying (a) localized temperature change as discussed in Col. 8, lines 43 – 47).
However, Bacher, Fischell, and Beasley do not specify that the chemical formulation is infused to the nerve tissue at a temperature in the range of -40°C to 140°C.  Examiner notes that the temperature of the chemical formulation is a result effective variable since the temperature of the chemical formulation affect the rate of solidification as discussed by Bacher in Col. 8, lines 35 – 47.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation is infused to the nerve tissue at a temperature in the range of -40°C to 140°C, for the purpose of solidifying the treatment membrane at the desire rate and avoiding any unintentional thermal damage to the body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Regarding claim 6, Bacher teaches that the chemical formulation further comprises one or more ingredients selected from water, saline, hypertonic saline, phenol, methanol, absolute alcohol, isopropanol, propanol, butanol, isobutanol, ethylene glycol, glycerol, lactic acid, propyl iodide, isopropyl iodide, ethyl iodide, methyl acetate, ethyl acetate, ethyl nitrate, isopropyl acetate, ethyl lactate, lipiodol, urea, and derivatives and combinations thereof (Conduit 111 located in catheter wall 107 serves to dispense a saline solution or other medication into chamber 50 through at least one opening 46 as discussed in Col. 10, lines 60 – 63).
Regarding claim 8, Bacher teaches that the delivery catheter a double balloon catheter (Figures 3 and 4).
Regarding claim 9, Beasley teaches delivering energy at the treatment site in the vessel lumen to the nerve tissue of the vessel lumen (paragraph [0052] discusses using energy for nerve modulations).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher and Fischell in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).
Regarding claim 10, Beasley teaches that the energy is chosen from radiofrequency, cryoablation, microwave, laser, ultrasound, and high-intensity focused ultrasound, heat from a liquid or solution of the formulation, and heat from vapor condensation of the formulation (euromodulation in accordance with embodiments of the present technology can include delivering RF energy, pulsed energy, microwave energy, optical energy, focused ultrasound energy (e.g., high-intensity focused 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher and Fischell in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).
Regarding claim 11, Bacher, Fischell, and Beasley teach claim 1 as seen above.
However, Bacher, Fischell, and Beasley do not teach that the energy delivered from the chemical formulation to the nerve tissue is in an amount of from about 2 cal/g to about 150 cal/g.
Examiner notes that the energy delivered from the chemical formulation to the nerve tissue is a result effect variable since a change in the energy delivered would result in a change in the result of the treatment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the energy delivered from the chemical formulation to the nerve tissue is in an amount of from about 2 cal/g to about 150 cal/g, for the purpose of avoiding any unintentional damage to the body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 12, Beasley further teaches that the chemical formulation is infused at the treatment site during, before, or after the energy is delivered to the nerve tissue (Renal neuromodulation can be electrically-induced, thermally-induced, chemically-induced, or induced in another suitable manner or combination of manners at one or more suitable treatment locations during a treatment procedure as discussed in paragraph [0050]).
Regarding claim 13, Bacher, Fischell, and Beasley teach claim 1 as seen above.
However, Bacher, Fischell, and Beasley do not specify that an amount of the chemical formulation infused at the treatment site is in the range of 0.2 microliters to 200 milliliters.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the amount of the chemical formulation infused at the treatment site is in the range of 0.2 microliters to 200 milliliters, for the purpose of ensuring the required amount of chemical formulation is delivered for a desired treatment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 15, Beasley further teaches that the chemical formulation comprises ethanol (paragraph [0055]).
However, Bacher, Fischell, and Beasley do not teach that the chemical formulation comprises acetic acid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation comprises acetic acid, for the purpose of treating the correct disease, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 16, Bacher, Fischell, and Beasley teach claim 1 as seen above.
However, Bacher, Fischell, and Beasley do not teach that the chemical formulation is about 1 wt% to about 100 wt% acetic acid.
Examiner notes that the percentage weight of the acetic acid in the chemical formulation is a result effect variable since a change in the percentage weight of the acetic acid in the chemical formulation would result in a change in the result of the treatment.

Regarding claim 17, Bacher, Fischell, and Beasley teach claim 1 as seen above.
However, Bacher, Fischell, and Beasley do not teach that the chemical formulation is at least about 10 wt% ethanol.
Examiner notes that the percentage weight of the acetic acid in the chemical formulation is a result effect variable since a change in the percentage weight of the acetic acid in the chemical formulation would result in a change in the result of the treatment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation is at least about 10 wt% ethanol, for the purpose of treating the correct disease, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 18, Beasley further teaches that the chemical formulation comprises ethanol (paragraph [0055]).
However, Bacher, Fischell, and Beasley do not teach that the chemical formulation comprises water.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation comprises water, for the purpose of treating the correct disease, since it has been held to be within the general skill of a worker in the art to select a known 
Regarding claim 19, Bacher, Fischell, and Beasley do not teach that the chemical formulation comprises a water/ethanol azeotrope.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation comprises a water/ethanol azeotrope, for the purpose of treating the correct disease, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 20, Bacher, Fischell, and Beasley teach the claimed invention except for that the first balloon comprises a material chosen from a polyamide, a nylon, a polyether block amide, a polyester, a polyethylene terephthalate, a copolymer thereof, or a mixture thereof.  Examiner notes that the material of the first balloon is a result effective variable and one of ordinary skill in the art would be motivated to select the material of the balloon based on the desired characteristics.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first balloon of the balloon catheter comprises a material chosen from a polyamide, a nylon, a polyether block amide, a polyester, a polyethylene terephthalate, a copolymer thereof, or a mixture thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacher (U.S. 5,599,307) in view of Fischell (U.S. 2012/0271301), in view of Beasley (U.S. 2016/0135879), and in view of Evans (U.S. 2011/0182912).
Regarding claim 7, Bacher, Fischell, and Beasley teach claim 1 as seen above.

Evans teaches a treatment method similar to Bacher, Fischell, and Beasley, further including that the chemical formulation comprises sodium channel blockers such as tetrodotoxin (TTX), saxitoxin (STX), decarbamoyl saxitoxin, vanilloids, and neosaxitoxin are used as local anesthetic formulations (paragraph [0019]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Evans with the combined system of Bacher, Fischell, and Beasley in order to provide local anesthetic (paragraph [0019]).

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacher (U.S. 5,599,307) in view of Fischell (U.S. 2012/0271301), in view of Beasley (U.S. 2016/0135879), and in view of Wang (U.S. 2013/0189190).
Regarding 14, Bacher, Fischell, and Beasley teach claim 1 as seen above.
However, Bacher, Fischell, and Beasley do not specify that the chemical formulation is infused at the treatment site for about 2 seconds to about 60 minutes.
Wang teaches a treatment method similar to Bacher, Fischell, Beasley, and the current application, further including that the chemical formulation is infused at the treatment site for about 2 seconds to about 60 minutes (The therapeutic agent is released into such tissue, for example the vessel walls, in about 0.1 to 30 minutes, for example, or preferably about 0.1 to 10 minutes, or more preferably about 0.2 to 2 minutes, or most preferably, about 0.1 to 1 minutes as discussed in paragraph [0252]).

Further, Examiner notes that the duration in which the chemical formulation is infused at the treatment site is a result effective variable since a change in the duration would result in a change in the effect of the treatment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation is infused at the treatment site for about 2 seconds to about 60 minutes, for the purpose of ensuring the required amount of chemical formulation is delivered for a desired treatment as fast as possible, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         

/JASON E FLICK/               Primary Examiner, Art Unit 3783                                                                                                                                                                                         	09/30/2021